11/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0384



                                 No. DA 20-0384

MICHAEL GILBERT ILK,

             Petitioner and Appellant,
      v.

STATE OF MONTANA,

             Respondent and Appellee.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 12, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        November 13 2020